



Exhibit 10.58




AMENDED AND RESTATED
CHENIERE ENERGY, INC.
KEY EXECUTIVE
SEVERANCE PAY PLAN
(EFFECTIVE AS OF JANUARY 11, 2018)
AND SUMMARY PLAN DESCRIPTION






--------------------------------------------------------------------------------





AMENDED AND RESTATED
CHENIERE ENERGY, INC.
KEY EXECUTIVE
SEVERANCE PAY PLAN
(EFFECTIVE AS OF JANUARY 11, 2018)
AND SUMMARY PLAN DESCRIPTION
SECTION 1
PURPOSE
The purpose of the Plan is to provide Severance Benefits to each Executive whose
employment is terminated as a result of a Qualifying Termination and Change in
Control Benefits to each Executive upon a Change in Control, as applicable. The
Plan is not intended to provide Severance Benefits to any individual who is not
an Executive and who does not suffer a Qualifying Termination. The Plan, as a
“severance pay arrangement” as defined in Section 3(2)(B)(i) of ERISA, is
intended to be and shall be administered and maintained as an unfunded welfare
benefit plan under Section 3(1) of ERISA. The Plan is intended to be a “top hat”
plan under ERISA. The document serves as both the formal Plan document and the
summary plan description. The Plan originally became effective on January 1,
2017. This amendment and restatement of the Plan is effective January 11, 2018.
SECTION 2
DEFINITIONS
For purposes of the Plan, the following terms shall have the following meanings:
2.1“Affiliate” shall mean a corporation or other entity that, directly or
through one or more intermediaries, controls, is controlled by or is under
common control with, the Company.
2.2“Annual Base Pay” shall mean, as it relates to any Executive, such
Executive’s gross annual base salary as reflected in the Company’s records and
as in effect immediately prior to the Qualifying Termination.
2.3“Annual Bonus” shall mean the amount of the Executive’s annual cash bonus for
the applicable calendar year.
2.4“Cause” shall mean, with respect to an Executive, that such Executive
experiences a Termination as a result of any of the following:
(a)the willful commission by the Executive of a crime or other act of misconduct
that causes or is likely to cause substantial economic damage to the Company or
an Affiliate or substantial injury to the business reputation of the Company or
an Affiliate;
(b)the commission by the Executive of an act of fraud in the performance of the
Executive’s duties on behalf of the Company or an Affiliate;
(c)the willful and material violation by the Executive of the Company’s Code of
Business Conduct and Ethics Policy; or


2

--------------------------------------------------------------------------------





(d)the continuing and repeated failure of the Executive to perform his or her
duties to the Company or an Affiliate, including by reason of the Executive’s
habitual absenteeism (other than such failure resulting from the Executive’s
incapacity due to physical or mental illness), which failure has continued for a
period of at least thirty (30) days following delivery of a written demand for
substantial performance to the Executive by the Board which specifically
identifies the manner in which the Board believes that the Executive has not
performed his or her duties;
provided, however, that, notwithstanding anything to the contrary in this Plan,
for purposes of determining whether “Cause” exists under this Plan, no act, or
failure to act, on the part of the Executive shall be considered “willful”
unless done or omitted to be done by the Executive not in good faith and without
reasonable belief that the Executive’s action or omission was in the best
interest of the Company or an Affiliate, as the case may be.
The determination of whether Cause exists with respect to an Executive shall be
made by the Board (or its designee) in its sole discretion.
2.5 “Board” shall mean the Board of Directors of the Company.
2.6 “Change in Control” shall mean the occurrence of any one of the following
events:
(a)any “person” (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as modified in Section 13(d) and
14(d) of the Exchange Act) other than (A) the Company or any Affiliate, (B) any
employee benefit plan of the Company or of any Affiliate, (C) an entity owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company, or (D) an underwriter temporarily
holding securities pursuant to an offering of such securities (a “Person”),
becomes the “beneficial owner” (as defined in Rule 13d-3(a) of the Exchange
Act), directly or indirectly, of securities of the Company representing 50.1% or
more of the shares of voting stock of the Company then outstanding; or
(b)the consummation of any merger, organization, business combination or
consolidation of the Company with or into any other company, other than a
merger, reorganization, business combination or consolidation which would result
in the holders of the voting securities of the Company outstanding immediately
prior thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the Company or the surviving
company or the parent of such surviving company; or
(c)the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets, or the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company; or


3

--------------------------------------------------------------------------------





(d)individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date of this Plan whose nomination by the Board was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest or threatened election contest
with respect to the election or removal of directors or other solicitation of
proxies or consents by or on behalf of a person other than the Board.
Notwithstanding the foregoing, a Change in Control shall not occur or be deemed
to occur if any event set forth in subsections (a) - (d) above, that would
otherwise constitute a Change in Control occurs as a direct result of the
consummation of a transaction solely between the Company and one or more of its
controlled Affiliates.
Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation payable pursuant to this Plan would be subject to the income
tax under the Section 409A Rules if the foregoing definition of “Change in
Control” were to apply, but would not be so subject if the term “Change in
Control” were defined herein to mean a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5), then “Change in Control” means,
but only to the extent necessary to prevent such compensation from becoming
subject to the income tax under the Section 409A Rules, a transaction or
circumstance that satisfies the requirements of both (1) a Change in Control
under the applicable clause (a) through (d) above, and (2) a “change in control
event” within the meaning of Treasury Regulation Section § 1.409A-3(i)(5).
2.7“Change in Control Benefit” shall mean the acceleration of vesting of
outstanding Incentive Awards that may become available under Section 3.2.
2.8“COBRA” shall mean Section 4980B of the Code and Part 6 of Subtitle B of
Title I of ERISA.
2.9“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations and administrative guidance promulgated thereunder.
2.10“Company” shall mean Cheniere Energy, Inc.
2.11“Continued Benefits” shall mean the continuation of subsidized health
benefits to be provided in a manner as determined by the Plan Administrator in
its sole discretion.
2.12“Effective Date” shall mean the original effective date of this Plan,
January 1, 2017.
2.13“Employer” shall mean, as it relates to any Executive on any date, the
Company or Related Employer that employs the Executive on such date.
2.14“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and administrative guidance promulgated thereunder.


4

--------------------------------------------------------------------------------





2.15“Executive” shall mean an individual who is (i) a common law U.S.-based
employee of the Company or of a Related Employer and (ii) an executive or vice
president of the Company or of a Related Employer.
2.16“Executive Multiplier” shall mean:
(a)in the case of a Qualifying Termination not during the Protection Period, (i)
two (2), with respect to the Chief Executive Officer of the Company, (ii) one
and one-half (1.5), with respect to any Executive (A) that reports directly to
the Chief Executive Officer of the Company or (B) is otherwise a senior vice
president of or an executive vice president of the Company or such other
equivalent thereof (including, by way of example, the General Counsel of the
Company) and also an officer of the Company, and (iii) one (1), with respect to
an Executive not covered under either clause (i) or (ii) hereof; and
(b)in the case of a Qualifying Termination during the Protection Period,
(i) three (3), with respect to the Chief Executive Officer of the Company, (ii)
two (2), with respect to any Executive (A) that reports directly to the Chief
Executive Officer or (B) is otherwise a senior vice president of or an executive
vice president of the Company or such other equivalent thereof (including, by
way of example, the General Counsel of the Company) and also an officer of the
Company, and (iii) one and one-half (1.5), with respect to an Executive not
covered under either clause (i) or (ii) hereof.
2.17“Good Reason” shall mean as to any Executive,
(a)Prior to a Change in Control, the occurrence of any of the following events
or conditions:
(i)a material diminution in the Executive’s authority, duties, or
responsibilities with the Company or the applicable Related Employer;
(ii)a reduction by the Company or the applicable Related Employer in the
Executive’s Annual Base Pay of more than five percent (5%) (other than a
reduction that is part of reductions in Annual Base Pay for Executives
generally); or
(iii)the requirement by the Company or the applicable Related Employer that the
principal place of business at which the Executive performs his or her duties be
permanently changed to a location more than fifty (50) miles from his or her
then current principal place of business.
(b)Upon or following a Change in Control, the occurrence of any of the following
events or conditions:
(i)a change in the Executive’s status, title, position or responsibilities,
including reporting responsibilities which represents a substantial reduction of
his or her status, title, position or responsibilities as in effect immediately
prior thereto;
(ii)the removal from or failure to re-elect the Executive to the office or
position in which he or she last served, unless such removal or failure to
re-elect is by reason of


5

--------------------------------------------------------------------------------





removal or failure to re-elect (I) for Cause, (II) as a result of the
Executive’s death or disability, or (III) voluntary resignation by or request
for removal by the Executive from such office or position;
(iii)the assignment to the Executive of any duties, responsibilities, or
reporting requirements which are materially adverse with his or her position
with the Company or the applicable Related Employer, or any material
diminishment, on a cumulative basis, of the Executive’s overall duties,
responsibilities, or status;
(iv)a material reduction by the Company or the applicable Related Employer in
the Executive’s Annual Base Pay; or
(v)the requirement by the Company or the applicable Related Employer that the
principal place of business at which the Executive performs his or her duties be
changed to a location more than fifty (50) miles from his or her then current
principal place of business.
Notwithstanding any of the foregoing, an Executive cannot terminate his or her
employment for Good Reason unless he or she has provided written notice to the
Company of the existence of the circumstances alleged to constitute Good Reason
within thirty (30) days of the initial existence of such circumstances and the
Company has had at least thirty (30) days from the date on which such notice is
provided to cure such circumstances. In the event the Company does not timely
cure such circumstances and if the Executive does not terminate his or her
employment for Good Reason within ninety (90) days after the first occurrence of
the applicable circumstances, then the Executive will be deemed to have waived
his or her right to terminate for Good Reason with respect to such
circumstances.
2.18“Incentive Award” shall mean (a) any equity award (other than a new hire
award), equity-based award (including any such equity-based award settled in
cash) (other than a new hire award), and annual award, in each case granted on
or after the Effective Date and (b) any new hire award and retention award,
regardless of the grant date, in all cases granted pursuant to a Company plan,
arrangement or agreement.
2.19“Lookback Period” shall mean the three (3) month portion of the Protection
Period that precedes the Change in Control.
2.20“Plan” shall mean the Cheniere Energy, Inc. Key Executive Severance Pay Plan
(Effective as of January 1, 2017), as the same may be amended from time to time.
2.21“Plan Administrator” shall mean the Company or such person or committee
appointed thereby to administer the Plan.
2.22“Plan Year” shall mean the calendar year.
2.23“Prorated Target Bonus Amount” means the Executive’s Target Bonus, if any,
for the year in which the Qualifying Termination occurs multiplied by a
fraction, the numerator of which is the number of days during such year that
have elapsed prior to such Qualifying Termination and the denominator of which
is 365.


6

--------------------------------------------------------------------------------





2.24“Protection Period” shall mean the period beginning three (3) months prior
to a Change in Control and ending two (2) years after such Change in Control.
2.25“Qualifying Termination” shall mean the Termination of an Executive either
(a) by the Company or, if applicable, the Employer, in either case without Cause
at a time when the Executive is otherwise willing and able to continue in
employment or (b) by the Executive for Good Reason. In no event shall a
Termination of an Executive as a result of (w) such Executive’s death, (x) such
Executive’s disability, (y) Termination by the Company or a Related Employer of
such Executive for Cause, or (z) Termination by the Executive other than for
Good Reason constitute a Qualifying Termination.
2.26“Related Employer” shall mean (a) an Affiliate that is a member of a
controlled group of corporations (as defined in section 414(b) of the Code) that
includes the Company, (b) an Affiliate (whether or not incorporated) that is in
common control (as defined in section 414(c) of the Code) with the Company, or
(c) an Affiliate that is a member of the same affiliated service group (as
defined in section 414(m) of the Code) as the Company.
2.27“Release Agreement” shall mean the agreement which an Executive must execute
in order to receive Change in Control or Severance Benefits under the Plan which
shall be in a form similar to that attached as Exhibit A hereto and acceptable
to the Company.
2.28“Section 409A Rules” shall mean Section 409A of the Code and the regulations
and administrative guidance promulgated thereunder.
2.29“Severance Benefits” shall mean (a) the Severance Pay, (b) the Continued
Benefits, (c) the acceleration of vesting of outstanding Incentive Awards that
may become available under Section 5.5, (d) the Prorated Target Bonus Amount,
(e) the amount of the Executive’s unpaid Annual Bonus (if any) for the year
prior to the year in which the Qualifying Termination occurs to the extent
earned based on actual performance achieved and (f) such outplacement services
(if any) as may be provided or made available under Section 5.6.
2.30“Severance Pay” shall mean, with respect to an applicable Executive, an
amount equal to the product of (a) the Executive’s Executive Multiplier
multiplied by (b) the sum of such Executive’s (i) Annual Base Pay plus (ii) full
amount of the Executive’s Target Bonus for the year of the Qualifying
Termination.
2.31“Target Bonus” shall mean the amount of the Executive’s “target” annual cash
bonus for the applicable year.
2.32“Termination” shall mean a “separation from service” as defined in the
Section 409A Rules of an Executive with respect to the Company and its
Affiliates and which separation both the Employer and Executive reasonably
believe to be permanent.
2.33“Termination Date” shall mean the date the applicable Executive experiences
a Termination.


7

--------------------------------------------------------------------------------





SECTION 3
CHANGE IN CONTROL BENEFIT
3.1Eligibility for Change in Control Benefit
Subject to the terms and conditions of the Plan, an Executive will become
entitled to the Change in Control Benefit under the Plan only if he or she
remains continuously employed with the Company and the Related Employers from
the date of his or her commencement of participation in the Plan through the
date of a Change in Control.
3.2Treatment of Outstanding Incentive Awards
(a)Subject to the terms of the Plan and, except as otherwise provided in this
Section 3.2, notwithstanding the terms of any Company plan or award agreement
thereunder or other agreement or arrangement to the contrary, with respect to
each Executive eligible for the Change in Control Benefit, such Executive shall
be entitled to:
(i)all of the Executive’s outstanding unvested time-based Incentive Awards will
automatically vest in full as of the date of the Change in Control,
(ii)the Executive’s outstanding unvested performance-based Incentive Awards that
vest based on total shareholder return (“TSR”) will vest as of the date of the
Change in Control based on actual TSR as of the date of the Change in Control,
and
(iii)the Executive’s outstanding unvested performance-based Incentive Awards
that vest as of the date of the Change in Control based on performance metrics
other than TSR will vest at the target level for such Incentive Awards.
(b)Notwithstanding anything in this Section 3.2 to the contrary, (i) to the
extent an applicable Incentive Award agreement, plan or similar agreement
governing an Executive’s outstanding Incentive Awards provides for more
favorable treatment of such awards, the terms of such Incentive Award agreement,
plan or similar agreement shall control with respect thereto, and (ii) this
Section 3.2 shall not apply to outstanding Incentive Awards that (A) are equity
or equity-based, (B) have been granted to the Chief Executive Officer of the
Company and (C) are outstanding and unvested as of the Effective Date.
3.3Requirement for Release Agreement
No Change in Control Benefit will be provided to an Executive unless that
Executive, in the sole determination of the Plan Administrator, has properly
executed and delivered to the Company a Release Agreement and such Release
Agreement has become irrevocable as provided therein within fifty-five (55) days
following the date of the Change in Control. To be “properly executed,” such
Release Agreement must (among other requirements the Plan Administrator may
establish) be executed on or after the date of the Change in Control.
3.4Settlement of Vested Incentive Awards
Subject to the terms and conditions of the Plan, an Executive’s outstanding
Incentive Awards vesting pursuant to Section 3.2 shall be settled as soon as
administratively practicable


8

--------------------------------------------------------------------------------





following the expiration of the period during which the Executive may revoke the
Release Agreement pursuant to the terms of the Release Agreement, but in all
events no later than the end of the sixtieth (60th) day following the date of
the Change in Control; provided, however, that if such sixty (60)-day period
begins in one taxable year and ends in a subsequent taxable year, the
outstanding Incentive Awards vesting pursuant to Section 3.2 will in all events
be settled in such subsequent taxable year. Notwithstanding the immediately
preceding sentence, if any outstanding Incentive Award the vesting of which
accelerates pursuant to Section 3.2 is required to comply with the Section 409A
Rules or is subject to Section 83 of the Code, the settlement date thereof shall
be such date as required by the applicable Incentive Award agreement or plan.
SECTION 4
ENTITLEMENT TO SEVERANCE BENEFITS
4.1Eligibility for Severance Benefits
Subject to the terms and conditions of the Plan, an Executive will become
entitled to Severance Benefits under the Plan only if he or she experiences a
Qualifying Termination. An Executive shall not be entitled to Severance Benefits
if he or she does not experience a Qualifying Termination.
4.2Death of an Executive
If an Executive whose employment terminates in a Qualifying Termination dies
after his or her Termination Date but before the Executive receives the
Severance Benefits to which he or she is entitled, the Severance Benefits will
be paid to the Executive’s surviving spouse as then reflected in the Company’s
records or, if the Executive does not have a surviving spouse so reflected in
the Company’s records, to the Executive’s estate. In the event the Release
Agreement with respect to a deceased Executive has not become final by such
Executive’s date of death, then the Executive’s surviving spouse or estate, as
applicable, must timely execute, deliver and not revoke the Release Agreement.
4.3Requirement for Release Agreement
No Severance Benefits will be paid to any Executive unless that Executive, in
the sole determination of the Plan Administrator, has properly executed and
delivered to the Company a Release Agreement and such Release Agreement has
become irrevocable as provided therein within fifty-five (55) days following the
date of the Qualifying Termination. To be “properly executed,” such Release
Agreement must (among other requirements the Plan Administrator may establish)
be executed on or after the Executive’s Termination Date.
SECTION 5
SEVERANCE BENEFITS
5.1Form and Time of Payment of Severance Pay
Subject to the terms and conditions of the Plan, Severance Pay shall be paid in
a lump sum in cash. Severance Pay shall be paid as soon as administratively
practicable following the expiration of the period during which the Executive
may revoke the Release Agreement pursuant


9

--------------------------------------------------------------------------------





to the terms of the Release Agreement, but in all events no later than the
sixtieth (60th) day following the date of the Qualifying Termination (such sixty
(60)-day period, the “Severance Pay Period”); provided, however, that if the
Severance Pay Period begins in one taxable year and ends in a subsequent taxable
year, the Severance Pay will in all events be paid in such subsequent taxable
year. The Severance Pay payable to any Executive shall be solely the obligation
of the Employer by whom the Executive was employed on his or her Termination
Date.
5.2Reduction of Severance Pay to Avoid Duplication
(a)If an Executive is a party to an employment, severance, termination, change
of control, salary continuation or other similar agreement with the Company or
any Affiliate, or is a participant in any other severance plan, practice or
policy of the Company or any Affiliate, the Severance Pay to which the Executive
may be entitled under this Plan shall be reduced (but not below zero) by the
amount of severance, termination, change of control, salary continuation or
other similar pay to which he or she may be entitled under such other agreement,
plan, practice or policy (provided that any such reduction shall not take into
account the value of any acceleration of vesting of such Executive’s outstanding
awards under Company equity plans); provided, that the reduction set forth in
this sentence shall not apply as to any such other agreement, plan, practice or
policy which contains a reduction provision substantially similar to this
sentence, so long as the Plan Administrator establishes to its satisfaction that
the reduction provision of such other agreement, plan, practice or policy shall
be applied. The Severance Pay to which an Executive is otherwise entitled shall
be further reduced (but not below zero) by any payments and benefits to which
the Executive may be entitled under any federal, state or local plant-closing
(or similar or analogous) law (including, but not limited to, entitlement to pay
and continued employee benefits (or the cash value of either of the foregoing)
pursuant to the Worker Adjustment and Retraining Notification Act, as amended).
(b)To the extent permitted by applicable law, including applicable restrictions
on offsets under the Section 409A Rules, the Severance Pay to which any
Executive is entitled may, in the sole discretion of the Plan Administrator, be
reduced by the amount of any indebtedness of the Executive to the Company or any
of its Affiliates, and the amount of any such reduction shall be applied as a
repayment or forgiveness of such indebtedness to such extent.
5.3Prorated Target Bonus Amount
(a)Subject to the terms and conditions of the Plan, with respect to each
Executive whose Termination entitles him or her to Severance Pay, such Executive
shall receive his or her Prorated Target Bonus Amount.
(b)Subject to the terms and conditions of the Plan, an Executive’s Prorated
Target Bonus Amount shall be paid in a lump sum in cash as soon as
administratively practicable following the expiration of the period during which
the Executive may revoke the Release Agreement pursuant to the terms of the
Release Agreement, but in all events no later than the end of the Severance Pay
Period; provided, however, that if the Severance Pay Period begins in one
taxable year and ends in a subsequent taxable year, the Prorated Target Bonus
will in all events be paid in such subsequent taxable year. The Prorated Target
Bonus payable to any Executive shall be solely the obligation of the Employer by
whom the Executive was employed on his or her Termination Date.


10

--------------------------------------------------------------------------------





5.4Continued Benefits
Subject to the terms and conditions of the Plan, with respect to each Executive
whose Termination entitles him or her to Severance Pay, such Executive shall
receive, subject to timely election pursuant to COBRA and remaining eligible
therefor, if applicable, Continued Benefits equal to (a) with respect to the
Chief Executive Officer of the Company and (i) any Executive that directly
reports to the Chief Executive Officer or (ii) is otherwise a senior vice
president of or an executive vice president of the Company or such other
equivalent thereof (including, by way of example, the General Counsel of the
Company) and also an officer of the Company or an Affiliate, twenty-four (24)
months of Continued Benefits and (b) with respect to all other Executives,
twelve (12) months of Continued Benefits. In the event an Executive ceases to be
eligible to continue coverage under the Company’s group health plans pursuant to
COBRA other than as a result of failure to make a timely election therefor or of
obtaining new employment that makes available employer-provided health benefits,
the Company shall pay to such Executive, on a monthly basis for the remainder of
the period that the Continued Benefits would have remained in effect had such
COBRA eligibility not ceased, a monthly amount equal to the amount of the health
care premiums the Company was paying or causing to be waived on behalf of
Executive immediately prior to such loss of eligibility. In the event an
Executive ceases, following his or her Termination, to be eligible for the
Continued Benefits pursuant to the first sentence of this Section 5.4, such
Executive shall promptly inform the Company in writing of such ineligibility.
Notwithstanding any of the foregoing, the Company may modify the Continued
Benefits provided by this Section 5.4 to the extent reasonably necessary to
avoid the imposition of any excise taxes or other penalties on the Company or
any of its Affiliates for failure to comply with the requirements of the Patient
Protection and Affordable Care Act of 2010, as amended, and/or the Health Care
and Education Reconciliation Act of 2010, as amended.
5.5Treatment of Outstanding Incentive Awards
(a)Subject to the terms and conditions of the Plan, with respect to each
Executive whose Termination entitles him or her to Severance Pay, such Executive
shall be entitled to acceleration of vesting of:
(i)in the event of a Qualifying Termination of an Executive not during the
Protection Period,
(A)with respect to the Executive’s outstanding unvested time-based Incentive
Awards, (I) subject to Section 5.5(a)(iii), such Incentive Awards that were
granted within the six (6) month period immediately preceding the Qualifying
Termination will be automatically forfeited for no consideration, and (II)
subject to subclause (I) hereof, all of the Executive’s outstanding unvested
time-based Incentive Awards will automatically vest, and
(B)with respect to the Executive’s outstanding unvested performance-based
Incentive Awards, (I) subject to Section 5.5(a)(iii), such Incentive Awards that
were granted within the six (6) month period immediately preceding the
Qualifying Termination will be automatically forfeited for no consideration, and
(II) subject to subclause (I) hereof, (1) each of the Executive’s outstanding
unvested performance-based Incentive Awards shall remain outstanding with
respect to the portion of such Incentive Award multiplied by a fraction (not to


11

--------------------------------------------------------------------------------





exceed 1), the numerator of which is the whole number of months elapsed during
the applicable performance period the Executive was employed (or, if longer,
during the service vesting period the Executive was employed), and the
denominator of which is the whole number of months in the performance period
(or, if longer, in the service vesting period) with respect thereto, and (2) the
portion of such performance-based Incentive Awards that remains outstanding
following application of subclause (1) shall vest, if at all, upon completion of
the applicable performance period based on actual performance levels achieved.
For purposes of this Section 5.5, the service vesting period shall be the period
from the grant date through the date on which (but for the termination-related
vesting provisions in this Section 5.5 or otherwise) Executive is required to
remain employed in order to vest in such Incentive Award; and
(ii)in the event of a Qualifying Termination of an Executive during the
Protection Period,
(A)all of the Executive’s outstanding unvested time-based Incentive Awards will
automatically vest in full,
(B)the Executive’s outstanding unvested performance-based Incentive Awards that
vest based on TSR will vest based on actual TSR as of the date of the Change in
Control, and
(C)the Executive’s outstanding unvested performance-based Incentive Awards that
vest based on performance metrics other than TSR will vest at the target level
for such Incentive Awards.
(iii)Notwithstanding anything in this Section 5.5, the applicable provisions of
the Executive’s Incentive Award agreements or the relevant plan governing such
Incentive Awards to the contrary, if a Qualifying Termination occurs prior to a
Change in Control, (A) no Incentive Awards that are unvested as of the
Qualifying Termination (after taking into account vesting acceleration pursuant
to Section 5.5(a)(i)) shall lapse or be forfeited solely on account of such
Qualifying Termination; provided, however, if the Change in Control has not
occurred within the 3-month period immediately following the Qualifying
Termination thus resulting in such Qualifying Termination occurring outside the
Protection Period, all such unvested Incentive Awards shall automatically lapse
and be forfeited for no consideration at the end of such 3-month period and (B)
with respect to performance-based Incentive Awards, if the applicable
performance period ends after the Qualifying Termination but prior to a Change
in Control and such Change in Control occurs within the 3-month period
immediately following the Qualifying Termination, the Executive shall be
entitled, with respect to such Incentive Award, to the greater of the amount
resulting from the application of Section 5.5(a)(i)(B) and Section 5.5(a)(ii)(B)
or (C), as applicable.
(b)Subject to the terms and conditions of the Plan, an Executive’s outstanding
Incentive Awards vesting pursuant to Section 5.5(a) shall be settled as soon as
administratively practicable following the expiration of the period during which
the Executive may revoke the Release Agreement pursuant to the terms of the
Release Agreement, but in all events no later than the end of the Severance Pay
Period; provided, however, that if the Severance Pay Period begins in one
taxable year and ends in a subsequent taxable year, the outstanding Incentive
Awards vesting pursuant to Section 5.5(a) will in all events be settled in such
subsequent taxable year.


12

--------------------------------------------------------------------------------





Notwithstanding the immediately preceding sentence, if any outstanding Incentive
Awards the vesting of which accelerates pursuant to Section 5.5(a) is required
to comply with the Section 409A Rules or is subject to Section 83 of the Code,
the settlement date thereof shall be such date as required by the applicable
Incentive Award agreement or plan.
(c)Notwithstanding Section 5.5(a), (i) to the extent an applicable Incentive
Award agreement, plan or similar agreement governing an Executive’s outstanding
Incentive Awards provides for more favorable treatment of such awards, the terms
of such Incentive Award agreement, plan or similar agreement shall control with
respect thereto, and (ii) this Section 5.5 shall not apply to outstanding
Incentive Awards that (A) are equity or equity-based, (B) have been granted to
the Chief Executive Officer of the Company and (C) are outstanding and unvested
as of the Effective Date.
5.6Outplacement Services
Subject to the terms and conditions of the Plan, with respect to each Executive
whose Qualifying Termination entitles him or her to Severance Benefits, the Plan
Administrator may, in its sole and absolute discretion, provide such Executive
with outplacement services (or pay the costs associated with obtaining such
outplacement services). The Plan Administrator shall determine, in its sole and
absolute discretion, the period during which the Executive will be eligible to
receive such outplacement services (if any) and the type, degree and length of
such services, and in no event shall the Plan Administrator’s decision to
provide outplacement services entitle or require any other Executive to such
services.
5.7Qualifying Termination followed by Change in Control During the Lookback
Period
Subject to the terms and conditions of the Plan, with respect to each Executive
whose Termination entitles him or her to Severance Pay, if an Executive
experiences a Qualifying Termination prior to a Change in Control, but a Change
in Control subsequently occurs that results in the aforementioned Qualifying
Termination having occurred during the Lookback Period, then any Severance
Benefits not otherwise payable to the Executive as a result of a Qualifying
Termination absent a Change in Control shall be payable as soon as
administratively practicable following the date of the Change in Control, but in
all events no later than the end of than the sixtieth (60th) day following the
date of the Change in Control; provided, however, that if such sixty (60)-day
period begins in one taxable year and ends in a subsequent taxable year, the
applicable Severance Benefits payable pursuant to this Section 5.7 will in all
events be paid in such subsequent taxable year.
5.8Repayment of Severance Pay in the Event of Rehire
In the event an Executive is rehired by the Company or an Affiliate thereof
within twelve (12) months following such Executive’s Qualifying Termination, the
Executive shall promptly repay to the Company an amount equal to the after-tax
amount of the Severance Pay multiplied by a fraction, the numerator of which is
the number of days since the date of the Qualifying Termination that remain in
such twelve (12) month period and the denominator of which is 365.




13

--------------------------------------------------------------------------------





SECTION 6
ADMINISTRATION, AMENDMENT AND TERMINATION
6.1Administration
(a)The Plan Administrator shall be administrator and “Named Fiduciary” (within
the meaning of Section 402(a) of ERISA) of the Plan and shall have full
authority to control and manage the operation and administration of the Plan,
and to take all such action in respect of the Plan as it deems necessary or
appropriate. By way of clarification and not limitation of the foregoing, the
Plan Administrator will have the authority, in its sole and absolute discretion,
to: (i) adopt, amend, and rescind administrative and interpretive rules and
regulations related to the Plan, (ii) delegate its duties under the Plan to such
persons, agents and committees as it may appoint from time to time, (iii)
interpret the Plan’s provisions and construe its terms, (iv) determine
eligibility for benefits under the Plan, including determining which Executive
Multiplier shall apply to each Executive, (v) determine the entitlement to and
the amount of benefits payable to any person pursuant to the Plan, (vi)
determine any reduction to severance pursuant to Section 5.2 of this Plan, (vii)
engage accountants, legal counsel and such other personnel as it deems necessary
or advisable to assist it in the performance of its duties under the Plan and
(viii) make all other determinations, perform all other acts and exercise all
other powers and authority necessary or advisable for administering the Plan,
including the delegation of those ministerial acts and responsibilities as the
Plan Administrator deems appropriate. The Plan Administrator shall have complete
discretion and authority with respect to the Plan and its application. The Plan
Administrator may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan in any manner and to the extent it deems necessary or
desirable to carry the Plan into effect, and the Plan Administrator will be the
sole and final judge of that necessity or desirability. The determinations of
the Plan Administrator on the matters referred to in this Section 6.1(a) will be
final, conclusive and binding upon all persons claiming any interest in or under
the Plan. Any determination made by the Plan Administrator shall be given
deference in the event it is subject to judicial review and shall be overturned
by a court of law only if it is arbitrary and capricious.
(b)The Plan Administrator may amend the Plan retroactively to cure any ambiguity
in the language of the Plan. This Section 6.1(b) may not be invoked by any
person to require the Plan to be interpreted in a manner which is inconsistent
with its interpretation by the Plan Administrator. All actions and all
determinations made by the Plan Administrator shall be final and binding upon
all persons claiming any interest in or under the Plan.
6.2Amendment and Termination
(a)Subject to Section 6.2(b), the Company reserves the right to amend,
terminate, suspend or otherwise modify all or any part of the Plan at any time,
and from time to time, without the consent of or notice to any person.


14

--------------------------------------------------------------------------------





(b)Neither the termination of the Plan nor any amendment or modification to the
Plan by the Company or the Plan Administrator (if such authority is so delegated
by the Company) may reduce the Severance Benefits which may be payable or
provided under the Plan to any Executive whose Termination Date is on or prior
to the effective date of such termination, amendment, modification or
supplement.
(c)Notwithstanding the foregoing, no termination or amendment that adversely
affects the rights or benefits hereunder of any Executive shall be applicable to
such Executive if made within the 12-month period immediately preceding a Change
in Control or the 24-month period beginning on the date of such Change in
Control.
SECTION 7
GENERAL PROVISIONS
7.1Unfunded Obligation
Severance Benefits under the Plan shall be an unfunded obligation of the
Employer of such Executive and shall be payable only from such Employer’s
general assets.
7.2Withholding
The Company or the Employer, as applicable, shall have the authority to withhold
or cause to be withheld applicable taxes from payments made under this Plan with
respect to payments made and benefits provided hereunder, to the extent
determined applicable by the Company or Employer.
7.3No Guarantee of Tax Consequences
Neither the Company nor any Affiliate represents or guarantees that any
particular federal, state, local, income, estate, payroll, personal property or
other tax consequences will (or will not) occur with respect to Executives as a
result of participation in this Plan and/or the receipt of Severance Benefits
hereunder. Neither the Company nor any Affiliate assumes any liability or
responsibility for the tax consequences hereunder to any Executive (or to any
person, entity, trust or estate claiming through or on behalf of any Executive).
Each Executive is solely responsible for obtaining appropriate advice regarding
all questions of federal, state, local, income, estate, payroll, personal
property and other tax consequences arising from participation in this Plan and
the receipt of compensation or benefits hereunder.
7.4Section 409A Rules
(a)This Plan and the Severance Benefits provided hereunder are intended to
comply with the Section 409A Rules or an exemption thereunder and shall be
construed and administered in accordance therewith. For purposes of the Section
409A Rules, each installment payment provided under this Plan shall be treated
as a separate payment.


15

--------------------------------------------------------------------------------





(b)Notwithstanding any other provision of this Plan, if any payment or benefit
provided to an Executive in connection with his or her Termination is determined
to constitute “nonqualified deferred compensation” within the meaning of the
Section 409A Rules and the Executive is determined to be a “specified employee”
as defined in the Section 409A Rules, then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the “Specified Employee Payment Date”). The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid, without interest, to the Executive in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.
(c)Any gross-up payment payable pursuant to this Plan shall be paid no later
than the end of the applicable Executive’s taxable year next following the
taxable year in which the Executive remits the related taxes.
(d)To the extent required by the Section 409A Rules, each reimbursement or
in-kind benefit provided under this Plan shall be provided in accordance with
the following:
(i)the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(ii)any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and
(iii)any right to reimbursements or in-kind benefits under this Plan shall not
be subject to liquidation or exchange for another benefit.
7.5Section 280G
(a)Notwithstanding any other provision of this Plan or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its Affiliates to an Executive or
for an Executive’s benefit pursuant to the terms of this Plan or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 7.5 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Executive of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit to the
Executive if the Covered Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit”
shall mean the present value of the Covered Payments net of all federal, state,
local, foreign income, employment and excise taxes.


16

--------------------------------------------------------------------------------





(b)Any such reduction shall be made in accordance with the Section 409A Rules
and the following: (i) the Covered Payments that do not constitute nonqualified
deferred compensation subject to the Section 409A Rules shall be reduced first;
and (ii) all other Covered Payments shall then be reduced as follows: (A) cash
payments shall be reduced before non-cash payments; and (B) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.
(c)Any determination required under this Section 7.5, including whether any
payments or benefits are parachute payments, shall be made by the Company in its
sole discretion. The Executive shall provide the Company with such information
and documents as the Company may reasonably request in order to make a
determination under this Section 7.5. The Company’s determination shall be final
and binding on the Executive.
7.6Applicable Law
The Plan and all rights hereunder shall be governed and construed in accordance
with applicable federal law and, to the extent not preempted by federal law,
with the laws of the State of Texas, wherein venue shall lie for any dispute
arising hereunder.
7.7Severability
If a court of competent jurisdiction holds any provision of the Plan invalid or
unenforceable, the Plan shall be construed or enforced as if such provision had
not been included herein, and the remaining provisions of the Plan shall
continue to be fully effective.
7.8Employment at Will
Each Executive shall be an employee-at-will of the Executive’s Employer. No
provision of the Plan shall be construed to constitute a contract of employment
or impose on the Company or any Affiliate any obligation to (a) retain any
Executive, (b) make any payments upon Termination (except as otherwise provided
herein), (c) change the status of any Executive’s employment or (d) change any
employment policies of any Employer.
7.9Clawback
Any amounts payable under this Plan are subject to any policy (whether in
existence as of the Effective Date or later adopted) established by the Company
providing for clawback or recovery of amounts that were paid to Executives. The
Company will make any determination for clawback or recovery in its sole
discretion and in accordance with any applicable law or regulation.
7.10Section Headings
Section headings in this Plan are included for convenience of reference only and
shall not be considered part of this Plan for any other purpose.


17

--------------------------------------------------------------------------------





7.11Non-exclusivity of the Plan
The adoption of the Plan by the Company will not be construed as creating any
limitations on the power of the Company or of any Affiliate to adopt such other
incentive arrangements as it may deem desirable. No employee, beneficiary or
other person will have any claim against the Company or any Affiliate as a
result of any such action. Any action with respect to the Plan taken by the Plan
Administrator, the Company, any Affiliate or any designee of any of the
foregoing shall be conclusive upon all employees of the Company and of any
Affiliate and beneficiaries entitled to benefits under the Plan.
7.12Claims Procedures
(a)Initial Claims. In order to file a claim to receive benefits under the Plan,
the Executive or his authorized representative must submit a written claim for
benefits to the Plan within 60 days after the Executive’s Termination. An
Executive must complete the following claims procedure process before filing
suit in court. Claims should be addressed and sent to the following (unless
otherwise designated by the Plan Administrator):
Cheniere Energy, Inc.
700 Milam, Suite 1900
Houston, TX 77002
Phone Number: 713-375-5000
If the Executive’s claim is denied, in whole or in part, the Executive will be
furnished with written notice of the denial within 90 days after the Plan
Administrator’s receipt of the Executive’s written claim, unless special
circumstances require an extension of time for processing the claim, in which
case a period not to exceed 180 days will apply. If such an extension of time is
required, written notice of the extension will be furnished to the Executive
before the termination of the initial 90 day period and will describe the
special circumstances requiring the extension, and the date on which a decision
is expected to be rendered. Written notice of the denial of the Executive’s
claim will contain the following information:
(i)the specific reason or reasons for the denial of the Executive’s claim;
(ii)references to the specific Plan provisions on which the denial of the
Executive’s claim was based;
(iii)a description of any additional information or material required by the
Plan Administrator to reconsider the Executive’s claim (to the extent
applicable) and an explanation of why such material or information is necessary;
and
(iv)a description of the Plan’s review procedure and time limits applicable to
such procedures, including a statement of the Executive’s right to bring a civil
action under Section 502(a) of ERISA following a benefit claim denial on review.
(b)Appeal of Denied Claims. If the Executive’s claim is denied and he wishes to
submit a request for a review of the denied claim, the Executive or his
authorized representative must follow the procedures described below:


18

--------------------------------------------------------------------------------





(i)Upon receipt of the denied claim, the Executive (or his authorized
representative) may file a request for review of the claim in writing with the
Plan Administrator. This request for review must be filed no later than 60 days
after the Executive has received written notification of the denial.
(ii)The Executive has the right to submit in writing to the Plan Administrator
any comments, documents, records or other information relating to his claim for
benefits.
(iii)The Executive has the right to be provided with, upon request and free of
charge, reasonable access to and copies of all pertinent documents, records and
other information that is relevant to his claim for benefits.
(iv)The review of the denied claim will take into account all comments,
documents, records and other information that the Executive submitted relating
to his claim, without regard to whether such information was submitted or
considered in the initial denial of his claim.
7.13Plan Administrator’s Response to Appeal
The Plan Administrator will provide the Executive with written notice of its
decision within 60 days after the Plan Administrator’s receipt of the
Executive’s written claim for review, unless special circumstances require an
extension of time for processing the claim, in which case a period not to exceed
120 days will apply. If such an extension of time is required, written notice of
the extension will be furnished to the Executive before the termination of the
initial 60 day period and will describe the special circumstances requiring the
extension, and the date on which a decision is expected to be rendered. The Plan
Administrator’s decision on the Executive’s claim for review will be
communicated to the Executive in writing and will clearly provide:
(a)the specific reason or reasons for the denial of the Executive’s claim;
(b)reference to the specific Plan provisions on which the denial of the
Executive’s claim is based;
(c)a statement that the Executive is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his claim for benefits; and
(d)a statement describing the Executive’s right to bring an action under
Section 502(a) of ERISA.
7.14Your Rights under ERISA
As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:


19

--------------------------------------------------------------------------------





Receive Information About Your Plan and Benefits
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated Summary Plan Description. The Plan Administrator may
make a reasonable charge for the copies.
Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your Employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. In addition, if you disagree with the Plan’s decision or lack thereof
concerning the qualified status of a domestic relations order or a medical child
support order, you may file suit in Federal court. If it should happen that Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous. However, no legal action may be commenced or maintained against the
Plan prior to your exhaustion of the Plan’s claims procedures described in this
Summary Plan Description.


20

--------------------------------------------------------------------------------





Assistance with Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration at
1-866-444-3272.
7.15Other Important Plan Information
Name and Address of Plan Sponsor/Plan Administrator
Cheniere Energy, Inc.
700 Milam, Suite 1900
Houston, TX 77002
Phone Number: 713-375-5000
Employer Identification Number (EIN) of Plan Sponsor and Plan Number
EIN:    95-4352386
Plan Number:    505
Type of Welfare Plan
Severance benefit plan
Type of Administration of Plan
Sponsor administration
Person Designated as Agent for Service of Legal Process
Corporate Secretary
Cheniere Energy, Inc.
700 Milam, Suite 1900
Houston, TX 77002
Ending Date for Plan’s Fiscal Year
December 31
Future of The Plan
Except as otherwise set forth herein, the Company has reserved the right to
amend, modify or terminate all or any part of the Plan at any time, and from
time to time, without the consent of or notice to any Executive. Except as
otherwise set forth herein, the Company may also adopt one or more written
supplements to this Plan that enlarge or diminish the rights of one or more
Executives under the Plan without consent of or notice to any Executive.


21

--------------------------------------------------------------------------------






EXHIBIT A
CHENIERE ENERGY, INC. KEY EXECUTIVE SEVERANCE PAY PLAN
RELEASE AGREEMENT
1.
This Release Agreement (the “Release Agreement”) is being entered into by
________________ (the “Employee”) and Cheniere Energy, Inc. (the “Company”)
pursuant to the Cheniere Energy, Inc. Key Executive Severance Pay Plan, as
amended from time to time (the “Plan”) in order to further the mutually desired
terms and conditions set forth herein. The term “Company” shall include Cheniere
Energy, Inc., its present and former parents, trusts, plans, direct or indirect
subsidiaries, affiliates and related companies or entities, regardless of its or
their form of business organization. Capitalized terms used but not defined
herein shall have the definitions set forth in the Plan.



2.
For and in consideration for the Employee’s timely execution of this Release
Agreement, and provided that the Employee does not revoke the General Release
and/or ADEA Release contained in Sections 3 and 5 herein, the Company agrees to
the following:



(a)
Benefits. The Company shall provide to the Employee either the Change in Control
Benefits or the Severance Benefits, as applicable, as set forth in the Plan and
described in Exhibit 1 attached to this Release Agreement.



(b)
The Change in Control Benefits, if applicable, represent the exclusive amounts
to be paid to the Employee by the Company in connection with or arising out of
the Change in Control. No further amounts shall be paid to the Employee for any
items, including, but not limited to, attorneys’ fees.



(c)
The Severance Benefits, if applicable, represent the exclusive amounts to be
paid to the Employee by the Company in connection with or arising out of the
Employee’s employment with the Company and the Employee’s Termination of
employment with the Company which occurred on _________________. No further
amounts shall be paid to the Employee for any items, including, but not limited
to, attorneys’ fees.



3.
General Release. The Employee, on behalf of the Employee, the Employee’s heirs,
beneficiaries, personal representatives and assigns, hereby releases, acquits
and forever discharges the Company, its present and former owners, officers,
employees, shareholders, directors, partners, attorneys, agents and assignees,
and all other persons, firms, partnerships, or corporations in control of, under
the direction of, or in any way presently or formerly associated with the
Company (each, a “Released Party” and collectively the “Released Parties”), of,
from and against all claims, charges, complaints, liabilities, obligations,
promises, agreements, contracts, damages, actions, causes of action, suits,
accrued benefits or other liabilities of any kind or character, in law or in
equity, whether known or unknown, foreseen or unforeseen, vested or contingent,
matured or unmatured, suspected or unsuspected, that may now or hereafter at any
time be made or brought against any Released Party, arising from or in any way
connected with or related to the Employee’s employment with the Company and/or
the Employee’s Termination of employment with the Company,





--------------------------------------------------------------------------------





including, but not limited to, allegations of wrongful termination,
discrimination, retaliation, breach of contract, anticipatory breach, fraud,
conspiracy, promissory estoppel, retaliatory discharge, constructive discharge,
discharge in violation of any law, statute, regulation or ordinance providing
whistleblower protection, discharge in violation of public policy, intentional
infliction of emotional distress, negligent infliction of emotional distress,
defamation, harassment, sexual harassment, invasion of privacy, any action in
tort or contract, any violation of any federal, state, or local law, including,
but not limited to, any violation of Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. §
1981, the Equal Pay Act, 29 U.S.C. § 206, the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq., the Americans with Disabilities
Act, 29 U.S.C. § 621, et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101-2109, the
Texas Commission on Human Rights Act, Tex. Lab. Code § 21.001, et. seq., the
Texas Workers’ Compensation Act, Tex. Lab. Code §§ 451.001 - 451.003, the Texas
Payday Act, Tex. Lab. Code § 61.011, et seq., or any other employment or civil
rights act, and any and all claims for severance pay, vacation pay, paid time
off or benefits under any compensation, cash award, bonus, stock grant, equity
grants or awards, or employee benefit plan, program, policy, contract,
agreement, but excluding any claim for unemployment compensation, any claim for
workers’ compensation benefits; and any benefits which the Employee is entitled
to receive under any Company plan that is a qualified plan under IRC §401(a) or
is a group health plan subject to COBRA. If execution of this Release Agreement
is in connection with Termination of the Employee’s employment with the Company,
COBRA continuation coverage is available to participants and their beneficiaries
who participated in the Company’s group health plan as of the date of such
Termination, to the extent the participant properly elects and pays for such
COBRA continuation coverage. Excluded from the General Release in this Section 3
are claims arising under the Age Discrimination in Employment Act (“ADEA”),
which are released pursuant to paragraph 5, and those claims which cannot be
waived by law.


4.
The Employee agrees not to commence any legal proceeding or lawsuit against any
Released Party arising out of or based upon the Employee’s employment with the
Company or the Termination of the Employee’s employment with the Company. The
Employee represents that the Employee has not filed any charges, complaints, or
other proceedings against the Company or any of the Released Parties that are
presently pending with any federal, state, or local court or administrative or
governmental agency. Notwithstanding this release of liability, nothing in this
Release Agreement prevents the Employee from exercising any rights that cannot
be lawfully waived or restricted, including filing a charge or complaint with
the Equal Employment Opportunity Commission (“EEOC”), National Labor Relations
Board (“NLRB”) (such as related to Section 7 rights under the NLRA),
Occupational Safety and Health Administration, Securities and Exchange
Commission (“SEC”), U.S. Department of Justice, Congress, any Inspector General,
or other federal, state or local agency or participating in any investigation or
proceeding (including providing documents or other information) conducted by
such agency; however, the Employee understands and agrees that the Employee is
waiving any and all rights to recover any monetary or personal relief or
recovery from the Released Parties as a result of such proceeding or subsequent



A-2

--------------------------------------------------------------------------------





legal actions. In addition, nothing in this Release Agreement prohibits Employee
from reporting possible violations of federal law or regulation to, or otherwise
communicating with any government agency or entity, making other disclosures
that are protected under whistleblower provisions of law, or receiving an award
or monetary recovery pursuant to a government award program (including the SEC’s
whistleblower program). The Employee does not need prior authorization to make
such reports or disclosures and is not required to notify the Company that the
Employee has made any such report or disclosure.


5.
ADEA Release and Older Worker Benefit Protection Act (“OWBPA”) Disclosures. The
Employee hereby completely and forever releases and irrevocably discharges the
Company and the other Released Parties, as that term is defined in Section 3
above, from any and all liabilities, claims, actions, demands, and/or causes of
action, arising under the ADEA on or before the date of this Release Agreement
(“ADEA Release”), and hereby acknowledges and agrees that the Employee has been
provided a decisional unit disclosure attached as Exhibit 1 and that:



a.
The Release Agreement, including the ADEA Release, was negotiated at
arms-length;



b.
The Release Agreement, including the ADEA Release, is worded in a manner that
the Employee fully understands;



c.
The Employee specifically waives any rights or claims under the ADEA;



d.
The Employee knowingly and voluntarily agrees to all of the terms set forth in
the Release Agreement, including the ADEA Release;



e.
The Employee acknowledges and understands that any claims under the ADEA that
may arise after the date the Employee signs the Release Agreement are not
waived;



f.
The rights and claims waived in the Release Agreement, including the ADEA
Release, are in exchange for consideration over and above anything to which the
Employee was already undisputedly entitled;



g.
The Employee has been and hereby is advised in writing to consult with an
attorney prior to executing the Release Agreement, including the ADEA Release;



h.
The Employee understands that the Employee has been given a period of up to 45
days to consider the ADEA Release prior to executing it, although the Employee
may accept it at any time within those 45 days;





A-3

--------------------------------------------------------------------------------





i.
The Employee understands and agrees that any changes to Company’s offer, whether
material or immaterial, do not restart the running of the 45-day review period;
and



j.
The Employee understands that the Employee has been given a period of seven (7)
days from the date of the execution of the ADEA Release to revoke the ADEA
Release, and understands and acknowledges that the ADEA Release will not become
effective or enforceable until the revocation period has expired.



If the Employee elects to revoke the release of age discrimination claims, the
revocation must be in writing and delivered and presented to Wayne Williams,
Director, Total Rewards, Payroll and HRIS, Cheniere Energy, Inc. by 5:00 p.m.,
Central Time, no later than the seventh (7th) day after the date on which the
Employee executes the Release Agreement.


6.
The consideration cited above and the promises contained herein are made for the
purpose of purchasing the peace of the Released Parties and are not to be
construed as an admission of liability or as evidence of unlawful conduct by any
Released Party, all liability being expressly denied. The Employee voluntarily
accepts the consideration cited herein, as sufficient payment for the full,
final, and complete release stated herein, and agrees that no other promises or
representations have been made to the Employee by the Company or any other
person purporting to act on behalf of the Company, except as expressly stated
herein.



7.
The Employee understands that this is a full, complete, and final release of the
Released Parties. As evidenced by the signature below, the Employee expressly
promises and represents to the Company that the Employee has completely read the
Release Agreement and understands its terms, contents, conditions, and effects.
The Employee represents that the Employee has made no assignment or transfer of
the claims covered by Sections 3 or 5 above.



8.
The Employee is advised to consult with an attorney prior to executing the
Release Agreement. The Employee understands that the Employee has the right to
consult an attorney of the Employee’s choice and has consulted with an attorney
or has knowingly and voluntarily decided not to do so.



9.
The Employee states that the Employee is not presently affected by any
disability which would prevent the Employee from knowingly and voluntarily
granting the Release Agreement, and further states that the promises made herein
are not made under duress, coercion, or undue influence and were not procured
through fraud.



10.
The Employee acknowledges that the business and services of the Company are
highly specialized and that the following information is not generally known, is
highly confidential, and constitutes trade secrets: proprietary technical and
business information relating to any Company plans, analyses, or strategies
concerning international or domestic acquisitions, possible acquisitions, or new
ventures; development plans or introduction plans for products or services;
unannounced products or services; operation costs; pricing of products or
services; research and development; personnel information (other than the
Employee’s own); manufacturing processes; installation, service, and
distribution procedures and processes;



A-4

--------------------------------------------------------------------------------





customer lists; any know-how relating to the design, manufacture, and marketing
of any of the Company’s services and products, including components and parts
thereof; non-public information acquired by the Company concerning the
requirements and specifications of any of the Company’s agents, vendors,
contractors, customers, and potential customers; non-public financial
information, business and marketing plans, pricing and price lists; non-public
matters relating to employee benefit plans; quotations or proposals given to
agents or customers or received from suppliers; documents relating to any of the
Company’s legal rights and obligations; the work product of any attorney
employed by or retained by the Company; and any other information which is
sufficiently secret to derive economic value from not being generally known (the
“Confidential Information”). However, Confidential Information does not include
information (A) that was or becomes generally available to the Employee on a
non-confidential basis, if the source of this information was not reasonably
known to the Employee to be bound by a duty of confidentiality, (B) that was or
becomes generally available to the public, other than as a result of a
disclosure by the Employee, directly or indirectly, that is not authorized by
the Company or its affiliate, as applicable, or (C) that the Employee can
establish was independently developed by the Employee without reference to any
Confidential Information. Except as otherwise provided in paragraph 4, the
Employee acknowledges that the Employee will maintain the confidential nature of
all Confidential Information. The Employee further agrees to maintain in the
strictest confidence and to not, directly or indirectly, intentionally or
inadvertently, use, publish, or otherwise disclose to any person or entity
whatsoever, any of the Company’s Confidential Information or any confidential
information belonging to any agent, joint venture, contractor, customer, vendor,
or supplier of the Company regardless of its form, without the prior written
explicit consent of the Company’s Chief Executive Officer. The Employee shall
take reasonable precautions to protect the inadvertent disclosure of
information.


11.
The Employee acknowledges and agrees that any work product prepared, conceived,
or developed by the Employee during the term of the Employee’s employment with
the Company, including but not limited to all written documents and electronic
data pertaining thereto, is and shall remain the exclusive property of the
Company, and will be considered Confidential Information subject to the terms of
this Release Agreement. The Employee agrees that when appropriate, and upon
written request of the Company, the Employee will acknowledge that the work
product constitutes “works for hire” and will cooperate in the filing for
patents or copyrights with regard to any or all such work product and will sign
documentation necessary to evidence ownership of such work product in the
Company.



12.
To protect the Confidential Information of the Company, the Employee agrees, for
twelve (12) months following the Termination of the Employee’s employment with
the Company, that the Employee shall not, directly or indirectly, alone or
jointly, with any person or entity, participate in, engage in, consult with,
advise, be employed by, own (wholly or partially), possess an interest in,
solicit the business of the vendors, suppliers or customers of the Company for,
or in any other manner be involved with, any business or person that is engaged
in business activities anywhere in the Territory that are competitive with the
Business. Notwithstanding the foregoing, the Employee shall not be prohibited
from passively owning less than 1% of the securities of any publicly-traded
corporation. For purposes of this Section



A-5

--------------------------------------------------------------------------------





12, “Territory” means anywhere in which the Company engages in Business and
“Business” means the business of (i) selling, distributing or marketing
liquefied natural gas and/or (ii) designing, permitting, constructing,
developing or operating liquefied natural gas facilities. The Employee agrees
that the covenants contained in this Section 12 are reasonable and desirable to
protect the Confidential Information of the Company. Notwithstanding the
foregoing, the Employee shall not be prohibited from being employed by, or
consulting for, an entity that has a division immaterial to the business of such
entity in the aggregate, which division may compete with, or could assist
another in competing with, the Company in the Business in the Territory (a
“Competitive Division”), so long as the Employee is not employed in, and does
not perform work for or otherwise provide services to, the Competitive Division.


13.
To protect the Confidential Information of the Company, the Employee agrees that
for a period of twelve (12) months following the Termination of Employee’s
employment with Company, not to solicit, hire or participate in or assist in any
way in the solicitation or hire of any employee of the Company (or any person
who was an employee of the Company during the six-month period preceding such
action). For purposes of this covenant, “solicit” or “solicitation” means
directly or indirectly influencing or attempting to influence employees of the
Company to become employed with any other person, partnership, firm, corporation
or other entity; provided, that solicitation through general advertising that is
not directed at any employee of the Company or the provision of references shall
not constitute a breach of the obligations in this Section 13. The Employee
agrees that the covenants contained in this Section 13 are reasonable and
desirable to protect the Confidential Information of the Company.



14.
Following the Termination of the Employee’s employment with the Company, the
Employee agrees (i) to reasonably cooperate with the Company and its directors,
officers, attorneys and experts, and take all actions the Company may reasonably
request, including but not limited to cooperation with respect to any
investigation, government inquiry, administrative proceeding or litigation
relating to any matter in which the Employee was involved or had knowledge
during the Employee’s employment with the Company and (ii) that, if called upon
by the Company, the Employee will provide assistance with respect to business,
personnel or other matters which arose during the Employee’s employment with the
Company or as to which the Employee has relevant information, knowledge or
expertise, with such cooperation including, but not limited to, completing job
tasks in progress, transitioning job tasks to other Company personnel,
responding to questions and being available for such purposes. Any cooperation
requests shall take into account the Employee’s personal and business
commitments, and the Employee shall be reimbursed for reasonable documented
travel, lodging and meal expenses incurred in connection with such cooperation
within thirty (30) days of providing an invoice to the Company.





A-6

--------------------------------------------------------------------------------





15.
Except as otherwise provided in paragraph 4, the Employee shall not make or
publish any disparaging statements (whether written, electronic or oral)
regarding, or otherwise maligning the business reputation of, any Released
Party. In the event that the Company’s Human Resources (“HR”) department
receives any requests for employment verification or references pertaining to
the Employee’s employment with the Company, the Company’s HR department shall
provide a neutral reference that includes only confirmation of the Employee’s
employment, dates of employment, and the job positions held. If requested, the
Company’s HR department will neither confirm nor deny any basis for the
Employee’s separation of employment.



16.
If execution of this Release Agreement is in connection with Termination of the
Employee’s employment with the Company, the Employee represents that the
Employee has returned to the Company, except to the extent such return is
expressly excused by the Company in writing, all expense reports, notes,
memoranda, records, documents, employment manuals, pass keys, computers,
computer diskettes, office equipment, sales records and data, and all other
information or property, no matter how produced, reproduced or maintained, kept
by the Employee in the Employee’s possession, used in or pertaining to the
business of the Company, including but not limited to lists of customers,
prices, marketing plans, Company operating manuals, and other Confidential
Information obtained by the Employee in the course of the Employee’s employment.



17.
Nothing in the Release Agreement shall be deemed to affect or relieve the
Employee from any obligation contained in any agreement with the Company or any
of the Released Parties related to the terms of Employee’s employment or
separation therefrom, including, but not limited to, any confidentiality,
non-solicitation, non-disclosure or other protective covenant, entered into
between the Employee and the Company or any of the Released Parties, which
covenants the Employee expressly reaffirms and re-acknowledges herein.



18.
Should any future dispute arise with respect to the Release Agreement, both
parties agree that it should be resolved solely in accordance with the terms and
provisions of this Release Agreement and the laws of the State of Texas. Any
disputes between the parties concerning the Employee’s employment with the
Company and/or the Release Agreement shall be settled exclusively in Harris
County, Texas.



19.
If execution of this Release Agreement is in connection with Termination of the
Employee’s employment with the Company, the Employee hereby (i) waives all
rights to recall reinstatement, employment, reemployment, and past or future
wages from the Company and (ii) additionally represents, warrants and agrees
that the Employee has received full and timely payment of all wages, salary,
overtime pay, commissions, bonuses, other compensation, remuneration and
benefits that may have been due and payable by the Released Parties and that the
Employee has been appropriately paid for all time worked and in accordance with
all incentive awards.





A-7

--------------------------------------------------------------------------------





20.
The Employee expressly represents and warrants to the Company that the Employee
has received a copy of and has completely read and understood the Plan. The
Employee further expressly represents and warrants to the Company that the
Employee has completely read the Release Agreement prior to executing it, has
had an opportunity to review it with the Employee’s counsel and to consider the
Release Agreement and to understand its terms, contents, conditions and effects
and has entered into the Release Agreement knowingly and voluntarily.



21.
The Employee agrees that the terms and conditions of the Release Agreement,
including without limitation the amount of money and other consideration, shall
be treated as confidential, and shall not be revealed to any other person or
entity whatsoever, except as follows:



a.
to the extent as may be compelled by legal process or by government agency;



b.
as set forth in paragraph 4 above; or



c.
to the extent necessary to the Employee’s legal advisors, accountants or
financial advisors, and provided that the Employee instructs the foregoing not
to disclose the same to anyone.



22.
The Employee agrees that the confidentiality provisions, including but not
limited to those in Section 10 of the Release Agreement are a material part of
it and are contractual in nature.



23.
The Employee acknowledges that the Employee may hereafter discover claims or
facts in addition to or different than those which the Employee now knows or
believes to exist with respect to the subject matter of the release set forth
above and which, if known or suspected at the time of entering into the Release
Agreement, may have materially affected the Release Agreement and the decision
to enter into it. Nevertheless, the Employee hereby waives any right, claim or
cause of action that might arise as a result of such different or additional
claims or facts.



24.
The Employee agrees that the Employee will forfeit all amounts payable by the
Company pursuant to the Release Agreement if the Employee challenges the
validity of the Release Agreement, unless prohibited by law. The Employee also
agrees that if the Employee violates the Release Agreement by suing the Company
or the other Released Parties on the claims released hereunder, the Employee
will pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by the Employee pursuant to the Release Agreement.



25.
Whenever possible, each provision of the Release Agreement shall be interpreted
in such manner as to be effective and valid under applicable law; however, if
any provision of the Release Agreement, other than Sections 3 and 5, shall be
finally determined to be invalid or unenforceable under applicable law by a
court of competent jurisdiction, that part shall be ineffective to the extent of
such invalidity or unenforceability only, without in any way affecting the
remaining parts of said provision or the remaining provisions of this Release
Agreement. Should Sections 3 and/or 5 be determined to be illegal, invalid,
unconscionable,



A-8

--------------------------------------------------------------------------------





or unenforceable, the Company shall be entitled to the forfeiture by the
Employee of the Change in Control Benefits or the return of the Severance
Benefits, as applicable, paid or provided with respect to the Employee or, at
the Company’s sole option, to require the Employee to execute a new agreement
that is enforceable.




Signature:
 
Print Name:
 
Date:
 
 



CHENIERE ENERGY, INC.
 
 
 
Signature:
 
Print Name:
 
Title:
 
 
Date:
 
 





A-9